Citation Nr: 9904103	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.  

2.  Entitlement to service connection for postoperative 
residuals of a lumbar laminectomy at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  Following 
the requested development, the RO in May 1998 continued its 
previous denial of the claimed benefit.  The case is now 
before the Board for final appellate consideration.  

In May 1997, the Board classified the issue as entitlement to 
service connection for a back disorder.  For the reasons that 
follow, the Board has now determined that the issue should be 
classified as set forth on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Degenerative joint disease of the thoracic spine was not 
present in service or until many years thereafter and is not 
shown to be related to service or to any incident of service 
origin.  

3.  The veteran has postoperative residuals of a lumbar 
laminectomy at L5-S1 due to a low back injury that was 
sustained during his period of active military service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the thoracic spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  

2.  The veteran has postoperative residuals of a low back 
injury that was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all reasonable efforts have been made to obtain relevant 
evidence with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and degenerative 
joint disease (arthritis) of the thoracic spine becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service, 
but this presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The service medical records are unavailable in this case, 
presumably having been destroyed in a fire, and the Board has 
a resulting heightened duty to assist and to explain the 
reasoning underlying its decision.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The Board remanded this case in May 
1997 pursuant to this duty, in part to secure an etiologic 
opinion regarding the origin of the veteran's current back 
pathology.  

The veteran maintains, and has submitted numerous lay witness 
statements to prove, that he sustained a back injury in 
service that resulted in back pathology that has continued to 
the present.  It is contended that he did not have back 
problems upon entering service, that he injured his back in 
training, and that he took prescription medication for his 
back problems in the years immediately following service.  
His numerous witness statements, most of them from lifelong 
friends, are essentially to the effect that the veteran's 
only back injury was while he was on active duty in the late 
1950's, that he took prescription medication for his back in 
the years following service, and that his back condition 
worsened to the point that he had to quit his job with 
Independent Packing Company in the mid-1960's because of his 
back problems.  The record also contains witness statements 
from service comrades who apparently witnessed the injury to 
the veteran's back that he sustained during a training 
exercise.  Also of record are Morning Reports that indicate 
that the veteran was hospitalized in service in March and 
April 1958.  A clinical coversheet of record shows, however, 
that that hospitalization was for treatment of a pilonidal 
cyst.  

The record also indicates that the veteran saw a chiropractor 
within eight months of separation for treatment of what the 
chiropractor described as damage to a disc and vertebra in 
the lower back at the belt line that the chiropractor in June 
1995 said resulted from an injury during service.  A copy of 
a receipt from Dr. Lankow shows that the veteran was seen for 
chiropractic service in May 1960; Dr. Lankow in June 1995 
said that this was service rendered for lower back pain in 
the waist area.  The veteran has also submitted a copy of a 
receipt for chiropractic service from O'Fallon Chiropractic 
Center dated in June 1961, and a copy of a receipt from Dr. 
Null, a chiropractor, dated in May 1966.  

The record documents the fact that the veteran underwent a 
lumbar laminectomy for a herniated disc at L5-S1 in August 
1973, about 14 years following separation from service.  The 
private hospital report states that the veteran's "[b]ack 
pain culminating in sciatica started in 1959, recurring at 
intervals until [a] recent unrelenting attack of sciatica 
occurred."  The surgery was technically difficult, and the 
operation report states that the "[t]he [extruding] disc 
proved to be a very hard, firm, fibro-calcific structure and 
had to be carefully dissected away, chiseled away."  This 
suggests that the disc problem that necessitated the surgery 
was not recent in origin.  It is highly significant that the 
private back surgery was performed at a time when a claim for 
VA benefits was not pending.  Indeed, such a claim was not 
received until more than two decades later.  This lends 
credence to the history elicited in 1973 because the history 
provided by the veteran at that time was rendered for 
treatment purposes and not, it would appear, for secondary 
gain.  The Board also notes that the veteran served as a 
medic on active duty and that his last major duty assignment 
was, according to his DD-Form-214, the 93d Evacuation 
Hospital at Fort Riley, Kansas.  The veteran is competent to 
provide a continuity of symptomatology for his low back pain, 
although he is not competent to render a diagnosis or to 
relate any current back pathology to service.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A private chest X-ray during hospitalization in 1973 
visualized an unremarkable bony thorax.  On VA examination in 
March 1998, the diagnoses included degenerative joint disease 
of the thoracic spine, which the examiner, noting the 
negative chest X-ray in 1973, felt was unrelated to any 
trauma in service and was more likely related to the 
veteran's age.  The diagnoses also included lower back pain 
with what the examiner described as a non-anatomic 
distribution of neurologic symptoms.  The examiner stated 
that the veteran's symptomatology on examination was 
consistent with a degenerative process and with the veteran's 
stated age of 65.  The examiner reviewed the record and 
indicated that he did not see a direct causal relationship 
between the trauma in service and the veteran's current 
examination findings.  However, the examiner, in reviewing X-
rays of the lumbar spine, noted that there was decreased disc 
space at L5-S1 consistent with the surgery performed in 1973.  

The RO initially denied service connection because it found 
that to relate the veteran's low back pathology to service, 
even if back trauma in service were conceded, involved a 
resort to speculation.  The RO correctly noted that service 
connection may not be predicated on speculation.  See 38 
C.F.R. § 3.102 (1998).  Yet, as indicated above, there is a 
basis for finding both that the veteran sustained back trauma 
in service and that he had a continuity of symptomatology 
following service that eventually necessitated low back 
surgery.  38 C.F.R. § 3.303(b).  The recent VA examination 
findings show that the veteran continues to manifest 
residuals of the lumbar laminectomy performed in 1973 but 
does not furnish a basis for relating the current thoracic 
spine pathology to the inservice back trauma.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  As the degenerative 
joint disease of the thoracic spine is not shown to have been 
present in service or until many years thereafter, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran has degenerative joint disease of 
the thoracic spine as a result of service or any incident of 
service origin.  However, the evidence warrants service 
connection for postoperative residuals of a lumbar 
laminectomy at L5-S1.  


ORDER

Service connection for degenerative joint disease of the 
thoracic spine is denied.  

Service connection for postoperative residuals of a lumbar 
laminectomy at L5-S1 is granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

